Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art doesn’t disclose or suggest:
“A receiving apparatus capable of receiving digital moving image contents and digital moving image commercial messages from outside source comprising:
a display arranged to display the digital moving image contents and the digital moving image commercial messages received from the outside source, the digital moving image commercial messages including a first type of digital moving image commercial message and a second type of digital moving image commercial message, wherein the first type of digital moving image commercial message is to be interposed between a pair of different digital moving image contents to follow the end of a preceding one of the pair of different digital moving image contents and to lead the beginning of a succeeding one of the pair of different digital moving image contents, and wherein the second type of digital moving image commercial message is to be interposed in the course of the same one digital moving image content;
an operating portion arranged to transmit a will of a user to skip the display of the digital moving image commercial message; and
a controller arranged to control the display of the digital moving image commercial message at the display in combination with the operating portion,
wherein the controller is arranged to prevent the receiving apparatus from carrying out to skip the display of the digital moving image commercial message in response to the operating portion under .
Claims 14, 24-29, 31-34 and 37-42 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/
Primary Examiner, Art Unit 2426